Citation Nr: 0829000	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  08-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for bilateral 
tinnitus.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In his substantive appeal, VA Form 9, received in June 2008, 
the veteran initially indicated he wanted a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  
Thereafter, he sent a written document in July 2008, 
confirming he still desires such a hearing.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.   The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




